Citation Nr: 0121679	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  98-05 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for arthritis of the right 
great toe.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1984.

The issue on appeal arises from a June 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In this decision, the RO 
denied both entitlement to service connection and 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001) for arthritis of the right great toe.  The Board of 
Veterans' Appeals (Board) has accepted a statement from the 
appellant's representative, dated on July 26, 2001, as a 
Substantive Appeal on the service connection issue.  While 
this statement was received more than 60 days following the 
issuance of the May 2001 Supplemental Statement of the Case 
addressing this issue, the Board notes that the May 2001 
Supplemental Statement of the Case contains no language 
informing the veteran of his responsibilities in perfecting a 
timely appeal on this particular issue.  As such, the Board 
finds that there is good cause for accepting this statement 
as a Substantive Appeal, even though the time limits set 
forth in 38 C.F.R. § 20.302(b) (2000) had expired.  See 
38 C.F.R. § 20.303 (2000).  

Initially, this appeal, including a March 2000 Board remand, 
concerned the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for the veteran's 
arthritis of the right great toe.  However, Board will not 
further address this issue on appeal because, in view of the 
disposition of the claim for service connection for the same 
disorder, the 38 U.S.C.A. § 1151 compensation issue is deemed 
moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's arthritis of the right great toe has been 
shown to be causally related to in-service trauma.


CONCLUSION OF LAW

The veteran's arthritis of the right great toe was incurred 
as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  This is particularly so in view 
of the Board's disposition of the claim.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000). 

In this case, the veteran has reported on numerous occasions 
that his right great toe disorder is related to an in-service 
injury.  While no such injury is confirmed by the service 
medical records, the Board does observe that the veteran was 
injured in an April 1984 motor vehicle accident, during 
service.

Subsequent to service, the veteran was first treated for 
right great toe pain, reportedly existing for "many years," 
in March 1994 and underwent surgery in May 1994.  X-rays from 
July 1995 revealed degenerative changes of the right first 
metatarsophalangeal joint.  A February 1998 record from Dr. 
Richard Kortan reflects that the veteran reported past 
military service and a right great toe injury, and Dr. Kortan 
noted that the veteran had arthritis of this joint 
"initially caused by an injury and unresolved by subsequent 
surgery and therapy."  In April 2000, the veteran underwent 
a VA feet examination with an examiner who had an opportunity 
to review the entire claims file.  This doctor noted that it 
was more likely than not that the right great toe disorder 
was traumatic in origin, given the absence of congenital 
abnormalities, and that it was more likely than not that 
"the current condition of the right great toe is a direct 
result of a traumatic incident that occurred while on active 
duty with the U.S. Army," as there was "no way" that the 
veteran's current work as a technician on an assembly line 
could have caused the injury.

While the Board is aware that the veteran's reported right 
great toe injury is not confirmed by the service medical 
records, the favorable opinion from the VA doctor who 
examined the veteran in April 2000 was based on a review of 
the entire claims file and is uncontradicted by any other 
medical evidence of record.  The Board would point out that a 
medical opinion based on a claims file review is of 
substantial probative value.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Accordingly, the Board is satisfied 
that the veteran's current arthritis of the right great toe 
is etiologically related to service, and service connection 
is warranted for this disorder.  See 38 C.F.R. § 5107(b) 
(West 1991 & Supp. 2001).



ORDER

Entitlement to service connection for arthritis of the right 
great toe is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

